Citation Nr: 0207497	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  99-22 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to an increased rating for service-connected 
residuals of a back
injury, currently evaluated as 20 percent disabling.  

2.  Entitlement to a temporary total evaluation under 38 
C.F.R. § 4.30 based on a period of convalescence following 
surgery in September 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran served in the Army National Guard from July 1973 
to November 1973, with a period of active duty for training 
from October 10, 1973 to November 14, 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in July 1999 
and October 2001 of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Indianapolis, Indiana.  The former 
decision increased from noncompensable to 20 percent the 
evaluation for residuals of a back injury.  The latter 
decision denied a temporary total convalescent rating under 
38 C.F.R. § 4.30.

The Board notes that entitlement to nonservice-connected 
pension has been established from September 1, 1999.


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his
claims, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.  

2. The veteran's service-connected residuals of a back injury 
do not manifest
severe listing of the whole spine to the opposite side, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
foregoing with abnormal mobility on forced motion; or severe 
limitation of motion of the lumbar spine or severe 
intervertebral disc syndrome. 

3. The veteran's surgery on September 4, 2001 was performed 
on a nonservice-
connected disability, cervical myelopathy.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for the veteran's service-connected residuals 
of a back injury have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.27, 4.40-4.46, 4.71a, Diagnostic 
Codes 5294-5295 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

2.  A temporary total post-surgical convalescent rating based 
on a cervical laminectomy performed at a VA hospital in 
September 2001 is not warranted.  38 C.F.R. § 4.30 (2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, during the pendency of this appeal, 
there was a change in the law pertaining to veterans' 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claim Assistance Act of 2000 (VCAA), which 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).  This act and implementing regulations set forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.

The RO considered the veteran's claim for a temporary total 
rating under the VCAA as indicated in the April 2002 
Statement of the Case.  In regard to the increased rating 
claim, the Board finds that the requirements under the new 
law and regulations have been substantially met.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate both of his claims and the reasons the claims 
were denied.  The RO provided the veteran with a copy of the 
July 1999 and October 2001 rating decisions as well as the 
October 1999 and April 2002 Statements of the Case and the 
April 2000 Supplemental Statement of the Case.  The RO has 
also made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  The 
veteran was afforded a VA examination in July 1999.  The RO 
requested and reviewed VA inpatient/outpatient treatment 
records and private medical records from Dr. R.S.B/ Wishard 
Memorial Hospital.  Finally, the veteran has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board concludes that the duty to assist and duty to 
notify have been satisfied, and the Board will proceed with 
appellate review.

I. Increased Rating for Residuals of a Back Injury.

By rating decision dated in September 1976, the RO granted 
service connection for residuals of a back injury with no 
objective findings and assigned a noncompensable rating, 
effective June 7, 1976.  By rating decision dated in July 
1999, the RO assigned a 20 percent rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.   38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  Painful, unstable, or maligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating and rating disabilities of the 
joints include, weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The report on the VA examination conducted in July 1999 shows 
the veteran complained of back problems with occasional 
radicular symptoms bilaterally and denied weakness in his 
lower legs.  He indicated that ibuprofen provided him with 
some relief and that he did not work because of his back 
problems.  He related that he used a cane approximately once 
a month as flare-ups occurred, which limited his back motion 
approximately 40 percent.  He never had any back surgery.  A 
physical examination of the lumbar spine revealed a loss of 
lumbar lordosis.  He had pain to palpation of the lumbosacral 
paraspinal muscles.  There was no bony pain to palpation.  
Forward flexion was to 80 degrees, extension was to 20 
degrees, and lateral flexion was to 20 degrees bilaterally.  
Forward flexion and extension motion caused him pain.  
Straight-leg raising was negative.  His strength was 5/5 in 
the quadriceps, dorsiflexors, plantar flexors, and extensor 
hallucis longus.  Sensation was intact, L3 to S1.  His 
reflexes were 2+ in the patellar tendon and Achilles, and his 
Babinski's was downgoing.  X-rays revealed internal fixation 
of the right hip with dynamic hip screw and early 
degenerative disc disease of the lumbar spine with no disc 
space loss.  The assessment was mechanical low back pain.  

Private medical records from Dr. R.S.B./Wishard Memorial 
Hospital dated from July 1996 to June 1999 show that in 
September 1996, an x-ray of the lumbar spine revealed minimal 
scoliosis, but otherwise normal lumbosacral spine.  April 
1997 records show the veteran complained of pain in the lower 
left side of his back due to a fall on his knee.  A physical 
examination of the back revealed mild tenderness and negative 
straight leg raising.  An x-ray of the musculoskeletal system 
was within normal limits.  September 1997 records show a cane 
was prescribed to the veteran in connection with a right hip 
fracture.  April 1998 records show the veteran complained of 
pain in his back, wrists, and right leg, and headaches, since 
hitting his head in a recent fall.  A physical examination 
revealed subjective pain with neck flexion, negative straight 
leg raises, pain with back flexion/lateral bends, and 
squatting.  Diagnosis was lower back pain.  September 1998 
records show the veteran complained of back pain and a 
physical examination revealed tenderness in his right lower 
back.  October 1998 records show the veteran complained of 
pain in his back, neck, and wrists and that he used a cane 
and was falling more.  November 1998 records show complaints 
of low back pain.  In April 1999, the veteran was seen in the 
emergency room and diagnosed with back strain.  He was 
prescribed ibuprofen.  Thereafter, the veteran reported that 
although his back ached, he continued to like working at his 
part-time job in a furniture shop.  In May 1999, the veteran 
reported that he had to stop working at the furniture shop 
due to symptoms of dizziness as the result of a concussion he 
sustained.  He indicated that he was not interested in 
finding any other job.  October 1999 records show the veteran 
complained of back pain.  The remaining records show 
complaints of and treatment for a number of conditions, 
including a right hip fracture, bilateral shoulder pain, neck 
pain, post-concussion syndrome, and diabetes mellitus.

VA inpatient/outpatient treatment records dated from June 
2001 to October 2001 show the veteran was seen for low back 
pain as the result of a recent fall.  A July 2001 x-ray 
revealed little overall change in the lumbosacral spine with 
no definite acute abnormalities, and slight narrowing at L5-
S1, which possibly indicated degenerative intervertebral disc 
disease.  An August 2001 MRI revealed lumbosacral 
spondylosis.  September 2001 records show a cervical 
laminectomy was performed.  The veteran indicated that his 
low back pain was not bothering him as much.   

The veteran's service-connected residuals of a back injury 
are presently assigned a 20 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Codes 5294-5295.  Sacroiliac injury and 
weakness is rated under Diagnostic Code 5294, and lumbosacral 
strain is rated Under Diagnostic Code 5295.  Both diagnostic 
codes use the same rating criteria, those listed under 
Diagnostic Code 5295.  Diagnostic Code 5295 prescribes a 20 
percent rating where there are muscle spasms on extreme 
forward bending, with loss of lateral motion unilaterally in 
a standing position.  Where there are severe symptoms with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes or narrowing or irregularity of joint 
space, or some of the aforesaid with abnormal mobility on 
forced motion, a 40 percent evaluation is warranted. 

Based on a review of the evidence of record, the Board finds 
that the veteran's low back disability more closely 
approximates the criteria for the currently assigned 20 
percent rating under Diagnostic Codes 5294-5295, and that the 
preponderance of the evidence is against assignment of a 
rating in excess of 20 percent at this time.  According to 
the July 1999 VA examiner, there was pain to palpation of the 
veteran's lumbosacral paraspinal muscles and pain with 
forward flexion and extension motion, but he did not note 
evidence of muscle spasm on extreme forward bending.  The 
physical examination revealed a loss of lumbar lordosis, but 
did not show listing of the whole spine to the opposite side 
or loss of lateral spine motion as lateral flexion was to 20 
degrees bilaterally.  Private medical records indicate x-rays 
show that the veteran has scoliosis, a congenital defect, but 
otherwise normal lumbosacral spine.  At the July 1999 
examination, there was no evidence of marked limitation of 
forward bending as the examination showed only a slight 
limitation of lumbar spine motion on flexion.  The July 1999 
VA examiner diagnosed the veteran with back pain only.  
Private medical records essentially show subjective 
complaints of back pain and negative findings of low back 
pathology from physical examinations of the veteran's lower 
back, other than tenderness on palpation.  VA records also 
show complaints of low back pain but no definite acute 
abnormalities.  By September 2001, the veteran indicated that 
his low back pain was not bothering him as much.  The Board 
finds that the foregoing findings are consistent with the 
currently assigned 20 percent rating under Diagnostic Code 
5295. 

In making this determination, the Board considered the 
provisions of 38 C.F.R.      §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board notes that pain is 
already accounted for in rating a disability under Diagnostic 
5295.  The veteran's subjective complaints of chronic low 
back pain are not supported by objective evidence that his 
overall back disability more closely approximates that of 
severe lumbosacral strain, warranting a 40 percent rating 
under Diagnostic Code 5295.  While the veteran reported that 
he used a cane as flare-ups occurred, private medical records 
indicate that the cane was prescribed in connection with 
complaints of right hip pain, which stemmed from surgery he 
had for a fractured right hip in July 1997.  Nevertheless, 
the veteran reported use of a cane only once a month, which 
is not symptomatic of chronic severe symptoms.  Moreover, the 
private medical records show that the veteran complains of 
pain from many nonservice-connected conditions.

The Board has given consideration to other potentially 
applicable Diagnostic Codes 5003-5010 (traumatic arthritis 
evaluated as degenerative arthritis), 5285 (residuals of 
vertebra fracture), 5286 (complete bony fixation (ankylosis) 
of the spine), 5289 (ankylosis of the lumbar spine), 5292 
(limitation of motion of the lumbar spine), and 5293 
(intervertebral disc syndrome), for purposes of determining 
whether the veteran may be entitled to a rating in excess of 
20 percent under any of them.        38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5010, 5285, 5286, 5289, 5292, 5293.  

X-rays revealed no evidence of a fracture.  There are no 
reported findings of ankylosis or symptomatology indicative 
of ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
("Ankylosis is '[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint.'") (citation omitted).  

Under Diagnostic Code 5292, a 40 percent rating is assigned 
for severe limitation of motion.  The July 1999 VA 
examination showed no limitation of motion of the veteran's 
lumbar spine on lateral flexion bilaterally and extension, 
and a slight limitation of motion on flexion.  There is some 
evidence of arthritic changes but under Diagnostic Codes 
5003-5010, degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code, 
and limitation of motion of the veteran's lumbar spine has 
been shown to be slight.  

Under Diagnostic Code 5293, a 40 percent rating is assigned 
for severe intervertebral disc syndrome.  X-ray findings at 
the July 1999 VA examination revealed early degenerative disc 
disease but no disc space loss.  Neurological, motor, and 
sensory evaluations were normal at that examination.  An 
examiner noted that a July 2001 x-ray possibly revealed 
degenerative intervertebral disc disease but noted only 
slight narrowing at L5-S1.  The foregoing findings are not 
indicative of severe intervertebral disc syndrome.

A rating in excess of 20 percent under Diagnostic Codes 5003-
5010, 5285, 5286, 5289, 5292, or 5293 is not warranted.  

Finally, at the July 1999 VA examination, the veteran related 
that he stopped working because of his back problems.  
Private medical records show the veteran reported that he 
stopped working due to symptoms of dizziness he experienced 
as the result of a nonservice-connected concussion he 
sustained.  He also indicated that he was no longer 
interested in finding any other job.  The Board finds that 
the evidence does not show that the veteran's residuals of a 
back injury have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation and there is also no indication that his back 
condition has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability. As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).



II.    Entitlement to a Temporary Total Rating under 38 
C.F.R. § 4.30.

The veteran contends that he is entitled to a temporary total 
convalescent rating based on a cervical laminectomy performed 
in September 2001. 

A temporary total disability rating (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge or outpatient release that entitlement is warranted 
for a period of one, two, or three months. 38 C.F.R. § 4.30.  
A temporary total disability rating shall be assigned if 
treatment of a service-connected disability results in 
surgery necessitating at least one month of post-operative 
convalescence; or required surgery, with severe post-
operative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches; or 
immobilization by cast, without surgery, of one major joint 
or more.  38 C.F.R. § 4.30(a).

Based on VA inpatient treatment records dated in September 
2001, which show that the veteran was hospitalized and a 
cervical laminectomy was performed, the Board finds that the 
veteran is not entitled to a temporary total disability 
rating based on treatment of a service-connected disability.  
Service-connection is only in effect for residuals of a low 
back injury and the evidence shows that the veteran's surgery 
was performed on his nonservice-connected cervical spine.  In 
his April 2002 Substantive Appeal, the veteran expressed that 
he felt that his neck and back conditions were related.  As a 
layman, the veteran is not competent to provide a medical 
opinion on medical causation because this requires 
specialized medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  If the veteran thinks he is entitled to service 
connection for a neck condition, then he must file a claim 
with the RO.




ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a back injury is denied.

Entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.30 based on a period of convalescence following surgery 
in September 2001 is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

